           Case MDL No. 2997 Document 15-2 Filed 03/17/21 Page 1 of 2




                                CERTIFICATE OF SERVICE

       In accordance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel for Multidistrict Litigation, I, Pedram Esfandiary, hereby certify that on March 17, 2021, I

electronically filed the foregoing document with the Clerk for the United States Judicial Panel on

Multidistrict Litigation using the CM/ECF system. I also certify that the foregoing document is

being served on all counsel of record by transmission of Notices of Electronic Filing generated

by CM/ECF, or via mail to the addresses indicated below:


 Plum, PBC                                      Gerber Products Company
 c/o Its Registered Agent                       c/o Its Registered Agent
 The Corporation Trust Company                  CSC-Lawyers Incorporating Service (Company)
 Corporation Trust Center 1209 Orange St        2900 West Road, Ste 500
 Wilmington, DE 19801                           East Lansing, MI 48823


                                                Nurture, Inc.
 Beech-Nut Nutrition Company
                                                c/o Its Registered Agent
 c/o Its Registered Agent
                                                Corporation Creations Network Inc.
 Corporation Service Company
                                                3411 Silverside Road
 251 Little Falls Drive
                                                Tatnall Building, Suite 104
 Wilmington, DE 19808
                                                Wilmington, Delaware 19810


 The Hain Celestial Group                       Sprout Foods, Inc.
 c/o Its Registered Agent                       c/o Its Registered Agent
 The Corporation Trust Company                  Corporation Service Company
 Corporation Trust Center 1209 Orange St        251 Little Falls Drive
 Wilmington, DE 19801                           Wilmington, DE 19808


Dated: March 17, 2021                        BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.



                                             Pedram Esfandiary, Esq. (SBN: 312569)
                                             pesfandiarv@baumhedlundlaw.com
                                             Brent Wisner, Esq. (SBN: 276023)
                                             rbwisner@baumhedlundlaw.com
                                             10940 Wilshire Blvd., 17th Floor

                                                3
Case MDL No. 2997 Document 15-2 Filed 03/17/21 Page 2 of 2



                         Los Angeles, CA 90024
                         Telephone: (310) 207-3233
                         Facsimile: (310) 820-7444

                          Counsel for Plaintiffs




                             4
